United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2805
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                      Shane Seizys,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                               Submitted: April 3, 2017
                                 Filed: July 27, 2017
                                   ____________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

       Shane Seizys pleaded guilty to the robbery of a Kentucky Fried Chicken
restaurant with the use of a firearm, in violation of 18 U.S.C. §§ 924(c) and 1951, and
the robbery of a Subway sandwich shop, in violation of § 1951. Seizys signed a plea
agreement, in accordance with Federal Rule of Criminal Procedure 11(c)(1)(C), in
which the parties agreed to a sentence of 348 months’ imprisonment. Seizys also
waived his right to appeal in certain respects. The district court1 accepted Seizys’s
guilty plea, but withheld its acceptance of the plea agreement until it reviewed the
presentence investigation report.

       Before sentencing, Seizys’s counsel moved to withdraw because Seizys wanted
to proceed pro se. Seizys also sent a letter to the court requesting to withdraw his
guilty plea. The court addressed the motion and the letter at Seizys’s sentencing
hearing. Seizys’s counsel explained that he wanted to withdraw because Seizys’s
only opportunity to attack his guilty plea was to argue that his counsel was
ineffective. Seizys explained that he wanted to withdraw his plea based on
ineffective assistance of counsel because his attorney became too emotionally
involved in the case. He also denied that he robbed the Kentucky Fried Chicken, and
said that he agreed to plead guilty out of panic.

       The court concluded that counsel was effective and that Seizys acknowledged
his guilt at his change-of-plea hearing. The court therefore denied Seizys’s request
to withdraw his plea. The court noted for the record that it accepted Seizys’s plea
agreement, and sentenced Seizys consistent with its terms. Seizys appeals, arguing
that he should have been allowed to withdraw his plea because he did not rob the
Kentucky Fried Chicken and he entered into the plea agreement out of panic.

       The government contends that Seizys waived his right to appeal the court’s
ruling on his motion to withdraw the guilty plea. Generally, a defendant may waive
his appellate rights in a plea agreement. So long as there is no miscarriage of justice,
we will enforce a defendant’s waiver if the appeal falls within the scope of the waiver
and the defendant entered into the waiver and the plea agreement knowingly and
voluntarily. United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc).


      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.

                                          -2-
We review the validity of an appellate waiver de novo. United States v. Sisco, 576
F.3d 791, 795 (8th Cir. 2009).

      Seizys’s plea agreement includes the following waiver: “The defendant hereby
knowingly and expressly waives any and all rights to appeal the defendant’s
conviction and sentence, . . . including a waiver of all motions, defenses, and
objections which the defendant could assert to the charges or to the Court’s entry of
Judgment against the defendant,” except for a claim of ineffective assistance of
counsel. Seizys does not bring an ineffective-assistance-of-counsel claim, and his
appeal thus falls within the scope of his waiver.

       The record establishes that Seizys’s waiver was knowing and voluntary. At the
change-of-plea hearing, Seizys confirmed that he had read the agreement and
discussed it with his lawyer. After the government summarized the plea agreement,
and explained that it included an appeal waiver and prevented Seizys from
withdrawing his guilty plea, Seizys acknowledged that the summary fairly described
his agreement. Seizys also stated that he voluntarily signed the plea agreement, that
he had no questions about it, and that no one threatened him to cause him to sign it.

       Seizys claims that he is actually innocent of the Kentucky Fried Chicken
robbery, but makes no strong showing in support of that contention that might
establish a miscarriage of justice. Cf. United States v. Torres-Oliveras, 583 F.3d 37,
43 (1st Cir. 2009). Seizys admitted in his petition to enter a plea of guilty that he
robbed the restaurant with the use of a firearm, and he stated at his change-of-plea
hearing that the government could prove his guilt beyond a reasonable doubt. Seizys
did not object to factual statements in his presentence investigation report that the
government tracked his location through a global positioning device and showed him
at the Kentucky Fried Chicken when the robbery occurred. His naked claim of
innocence in a motion to withdraw the plea does not justify avoiding the appeal
waiver.

                                         -3-
      For these reasons, Seizys waived his right to appeal the district court’s order
denying his motion to withdraw the guilty plea. The judgment of the district court is
therefore affirmed.
                      ______________________________




                                         -4-